  Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 1 of
                                         86




                                                                                   K




棕榈滩公馆
棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 2 of
                                             86



目录
 1. 地理位置及优势......................................................................P3 – P6
 2. 岛上名流及地产......................................................................P7 – P10
 3. 项目介绍………......................................................................P11 – P35
     a 简介………..........................................................................P11 – P12
     b 开发商………......................................................................P13 – P23
     c 建筑商………......................................................................P24
     d 设计师………......................................................................P25 – P26
     e 酒店总经理………...............................................................P27
     f 律师团队…………................................................................P28
 *** g 资金结构…………...............................................................P29 – P30
 *** h 投资明细…………...............................................................P31 – P32
 *** i 退出机制…………................................................................P33
 *** j 创造就业机会………….........................................................P34
     k 投资者奖励…………............................................................P35
 4. 评估报告…………...................................................................P36 – P38
 5. 工程文件及图片…………........................................................P39 – P43


                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 3 of
                                            86



棕榈滩-美国东海岸的奢华之地

1. 2011年彭博社评其为美国最富裕的地区;
2. 3万人口，都是富人、退休富人及其佣人;
3. 27个10亿级富豪的住所;
4. 美国东海岸富人家庭的居住和度假去处，强大的豪宅及豪华酒店需求。




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 4 of
                                            86



奢华极致--棕榈滩全景




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 5 of
                                            86



奢华极致--棕榈滩全景




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 6 of
                                            86



棕榈滩公馆的位置--金融街中心




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 7 of
                                            86



豪宅环绕的棕榈滩公馆




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 8 of
                                            86



豪宅环绕的棕榈滩公馆




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 9 of
                                            86



棕榈滩上多位全球顶级富豪




                                      棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 10 of
                                               86



棕榈滩上多位全球顶级富豪




$5200万 Howard Stern电台主播                1236 Ocean Blvd               Donald Trump's Mansion $9500万
                                     $8150万 前高盛合伙人




                                                150 South Ocean Blvd，$2600万
                                                David Koch of Koch Industries
                                                (美国第二大私人企业，2012年福布斯第17位富豪)




                                          棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 11 of
                                               86



棕榈滩公馆




                                   项目介绍




                                          棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 12 of
                                             86



棕榈滩公馆 项目介绍

 128000平方英尺；
 79个单位的共管式奢华会所酒店；
 坐落于棕榈滩岛上；
 顶级富豪私密会所；
 世界级富豪和名人的家；
工程完成85%，施工在稳步进行；
 岛上最后一个被批准修建的酒店。




                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 13 of
                                              86



开发商 Robert Matthews




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 14 of
                                              86



1993年美国年度企业家 知名地产商

                     Robert V. Matthews
                     Matthews Ventures Holdings, LLC主席
                     过去25年他曾控股的著名企业                       他旗下的慈善项目




 闻名美国地产界的著名案例：
 1994年收购New Haven一幢30万平方尺的写字楼，一年时间将其出租率从18%提升至93%
 用50万美金收购New Haven乔治大街300号一幢56万平方尺的写字楼，两年后用55倍的价格出售

 Matthews Ventures Holdings目前在全美持有6亿美元的豪华公寓和酒店资产组合

 MVH 是HIG Acquisitions LLC主要控股股东,该私募基金致力于收购全球的5星级酒店资产
 以重新定位；
 Matthews Hospitality Group，一家致力于收购豪华物业以改善其经营的基金. Matthews
 刚完成其家族慈善基金Matthews family foundation 的募集。

                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 15 of
                                            86



1993年美国年度企业家 知名地产商




                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 16 of
                                              86



开发商旗下的环球奢华酒店

Point Breeze on Nantucket Island




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 17 of
                                               86



开发商旗下的环球奢华酒店

 Four Seasons French Polynesia, Bora Bora




                                          棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 18 of
                                              86



开发商旗下的环球奢华酒店
Hyatt Regency Cartagena Hotel and Residences




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 19 of
                                              86



开发商旗下的环球奢华酒店

 Cartagena Bodegon Boutique




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 20 of
                                              86



开发商旗下的环球奢华酒店
Galapagos Eco-Luxury Resort Santa Cristobal Island




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
         Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 21 of
                                                86



开发商旗下的环球奢华酒店
Casi Cielo Panama




                                           棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 22 of
                                              86



开发商旗下的环球奢华酒店
Delano Hotel Mars de Indias Cartagena/Greg Norman Golf-Delano Luxury
Resort-commence summer 2014 Mexico




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
         Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 23 of
                                                86



开发商旗下的环球奢华酒店
Marriott Courtyard Hotel (Chelsea, NY),the newest Courtyard in Manhattan
Just completed




                                           棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 24 of
                                                  86



建筑商 NHCS

 专业从事高档酒店及住宅市场
                          商业零售项目
                           Angles Restaurant at The Ritz Carlton
                           Nick’s New Haven Style Pizzeria and Bar
                           Sky Salon and Spa
                           Botega Guillianna Bar & Club
                           Ann Taylor
                           Bal Harbour Shops
高端住宅项目                     Quizno’s Subs
                           Starbucks
 Chapel Square Tower,     Cold Stone Creamery                     Nantucket Inn/Point Breeze Inn
 Strouse Adler,           CVS
 The Metropolitan,
 Granby Mills,
 55 Trumbell,
 Chapel Square Mall,
 27 Jackson Street,
 901 Main Street                   The Clarion,Hamden, Connecticut Ritz Carlton,Manalapan, Florida


                                             棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 25 of
                                            86



HBA 全球最大的酒店设计事务所




     棕榈滩公馆由IngeMoore 2013年全球最佳酒店设计师设计


                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 26 of
                                            86



HBA设计1200个以上五星级豪华酒店




                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 27 of
                                                 86



酒店总经理：Niklaus Leuenberger


   2011-2013 The ALpha Gstaad 董事总经理
   2010-2011 Resort Development Company COO
   2007-2009 The New York Palace 董事总经理
   2004-2007 半岛酒店北美副主席
   2003-2007 半岛酒店集团管理委员会执行委员
   1999-2003半岛酒店美国区域经理
   1992-2007纽约半岛酒店总经理
   1988-1992 马尼拉半岛酒店总经理
   1987-1988香港九龙酒店总经理
   1984-1987 广州花园酒店总经理
   1982-1984香港半岛酒店执行助理经理
   1981-1982 北京建国饭店副总经理
   1981香港马可波罗酒店筹备经理
   1980-1981马尼拉半岛酒店餐饮经理
                                                               30年超豪华酒店高层

                                            棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 28 of
                                               86



移民律师--Bernard Wolfsdorf
 连续4年全球排名第一移民律师

                                    全球最大的移民律师事务所

                                    Bernard Wolfsdorf 是美国移民律师协会前主席

                                    20年EB5移民律师从业经验

                                    连续4年评为全球最好的移民律师




    Bernard Wolfsdorf




                                          棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 29 of
                                              86



投资结构



 Source of Funds                             Amount                         Percentage

 EB-5(79位投资者)                                $39,500,000                            43.4%
 私募贷款                                        $29,500,000                            32.4%
 项目方出资                                       $22,000,000                            24.2%
 总投资额                                        $91,000,000                            100%




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 30 of
                                              86



投资结构

                                                     项目方，即南大西洋区域中心(SARC)




                                                    SARC与79位EB5投资者组成有限合伙人
                                                    (Palm House Hotel, LLLP)

                                                                             Lend money to

                                                      将以上79位EB5投资者募集的资金借
                                                      给棕榈滩公馆项目的持有者 (Palm
                                                      House, LLC)




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 31 of
                                             86



监管银行：PNC BANK


        投资明细

        本金                                         50万美金

        发行费                                        4万美金

        律师费                                        1.5万美金


        投资收益                                       每年0.25%借款利息

                                                   5年 （***如果还款延至第6年,
                                                   投资者可得额外8%利息赔偿；
        投资周期                                       如果还款延至第7年，可得额外
                                                   13%利息赔偿 ; 最迟第七年还款
                                                   给投资者–《PPM》)

                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 32 of
                                             86



监管银行：PNC BANK




                      投资金额                          管理费                         律师费

 I526被拒                     全退                         全退                          全退




                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 33 of
                                              86



退出机制

             退出机制（还款保证）：

             1）再融资 – 48%的负债比率，再融资非常便利

             2） 经营的盈利现金流 – 预估每年720万的利润

             3） 出售酒店 – 79个酒店房间可单独出售




                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 34 of
                                            86



就业机会--绿卡保证


                           由EB5就业报告权威Michael Evans编写

                           施工已于2012年9月开始，主体工程已经结束

                          棕榈滩公馆的创造就业机会是953.7个，美国移民
                          局要求创造的790个就业机会多出20%。

    RIMS II 模型新增就业机会数据

    建筑                                        688.2         688.2


    酒店--运营                                    265.5         265.5

                                              总计            953.7


                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 35 of
                                              86



投资者会额外获得 会所会籍50%折扣

会籍会员的福利包括：

 Hawker Jet 850 X P 私人飞机
 100’ Yacht 游艇
 Rolls Royce Ghost劳斯莱斯接送
 24小时管家服务，代客泊车
 传统欧洲spa,健身中心和游泳池
 收藏世界名酒的温控红酒窖
 雪茄巴和保温箱
 小时商务及会议中心

 投资奖励计划：
 投资期内每个投资者会免费获得：
 每年1周免费住宿
 以及提前预定的各项优惠


                                         棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 36 of
                                             86



估 值




                                                        79个单位的平均价值
                                                        $1,734,177

                                            整个项目第五年估值
                                            $137,500,000
                                            为EB5借款3.48倍
                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 37 of
                                               86



就业机会--绿卡保证

 评估报告①-By Callaway & Price, Inc                        评估报告②-By HVS




                                          棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 38 of
                                            86



棕榈滩酒店市场




                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
     Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 39 of
                                            86



施工许可与产权文件




                                       棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
      Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 40 of
                                             86



GMAX 合同与完工保险--2014年底完工




                                        棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 41 of
                                       86




                                  棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 42 of
                                       86




                                  棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 43 of
                                       86




                                  棕榈滩公馆--奢华会所 棕榈滩岛上最后一座批准的酒店
  Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 44 of
                                         86




棕榈滩公馆--奢华会所
棕榈滩岛上最后一座批准的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 45 of
                                               86




棕榈滩公馆—棕榈滩奢华酒店改造项目
棕榈滩岛上最后一座获准建设的酒店




 xiayan-0124
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 46 of
                                                 86



           棕榈滩-美国的梦想之地


※ 彭博社评其为美国最富裕的地区
※ 美国四分之一的财富在这里流动
※ 富豪云集，27个10亿级富豪的住所
※ 美国富人居住和度假胜地，强大的奢华酒店需求




   xiayan-0125
                                     棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 47 of
                                              86



        奢华极致--棕榈滩全景




xiayan-0126
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 48 of
                                              86



          棕榈滩上共27位全球顶级富豪




xiayan-0127
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
            Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 49 of
                                                   86



             棕榈滩上共27位全球顶级富豪




$5200万 Howard Stern电台主播                    1236 Ocean Blvd               Donald Trump's Mansion $9500万
                                         $8150万 前高盛合伙人




                                                    150 South Ocean Blvd，$2600万
                                                    David Koch of Koch Industries
                                                    (美国第二大私人企业，2012年福布斯第17位富豪)




     xiayan-0128
                                       棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 50 of
                                              86



        棕榈滩公馆的位置—棕榈滩岛




xiayan-0129
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 51 of
                                              86



        棕榈滩公馆的位置—棕榈滩岛




xiayan-0130
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 52 of
                                              86



        棕榈滩公馆的位置--金融街中心




xiayan-0131
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 53 of
                                              86



          棕榈滩公馆 项目介绍




xiayan-0132
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 54 of
                                                  86



              棕榈滩公馆 项目介绍



l 总面积为128,000平方尺
l 一共79间奢华房间的酒店
l 直接建造在棕榈滩岛上
l 顶级富豪的私密会所
l 已动工一年半，施工在稳步进行
l 世界级富豪和名流的家
l 岛上最后一个被获准建设的酒店




    xiayan-0133
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 55 of
                                              86



       奢华独特的设计--已完成80%工程量




xiayan-0134
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 56 of
                                              86



       奢华独特的设计--已完成80%工程量




xiayan-0135
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 57 of
                                              86



        奢华独特的设计--已完成80%工程量




xiayan-0136
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 58 of
                                              86



        HBA 全球最大的酒店设计事务所




     棕榈滩公馆由IngeMoore 2013年全球最佳酒店设计师设计


xiayan-0137
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 59 of
                                              86



       HBA设计1200个以上五星级豪华酒店




xiayan-0138
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 60 of
                                                  86



           酒店总经理：Niklaus Leuenberger


l 2011-2013 The ALpha Gstaad 董事总经理
l 2010-2011 Resort Development Company COO
l 2007-2009 The New York Palace 董事总经理
l 2004-2007 半岛酒店北美副主席
l 2003-2007 半岛酒店集团管理委员会执行委员
l 1999-2003半岛酒店美国区域经理
l 1992-2007纽约半岛酒店总经理
l 1988-1992 马尼拉半岛酒店总经理
l 1987-1988香港九龙酒店总经理
l 1984-1987 广州花园酒店总经理
l 1982-1984香港半岛酒店执行经理
l 1981-1982 北京建国饭店副总经理
l 1981香港马可波罗酒店筹备经理
l 1980-1981马尼拉半岛酒店餐饮经理
                                                             30年顶级酒店管理经验
    xiayan-0139
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 61 of
                                                  86



           投资者将额外获得 会所会籍50%折扣

会籍会员的福利包括：

l Hawker Jet 850 X P 私人飞机
l 100’ Yacht 游艇
l Rolls Royce Ghost劳斯莱斯接送
l 24小时管家服务，代客泊车
l 传统欧洲spa,健身中心和游泳池
l 收藏世界名酒的温控红酒窖
l 雪茄巴和保温箱
l 小时商务及会议中心

投资奖励计划：
投资期内每个投资者会免费获得：
每年1周免费住宿
以及提前预定的各项优惠

    xiayan-0140
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 62 of
                                              86



        开发商 Robert Matthews




xiayan-0141
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 63 of
                                                 86



         美国年度企业家 知名地产商

                        Robert V. Matthews
                        Matthews Ventures Holdings, LLC主席
                        过去25年他曾控股的著名企业                       他参与的慈善基金




闻名美国地产界的著名案例：
1994年收购New Haven一幢30万平方尺的写字楼，一年时间将其出租率从18%提升至93%
用50万美金收购New Haven乔治大街300号一幢56万平方尺的写字楼，两年后用55倍的价格出售

Matthews Ventures Holdings目前在全美持有6亿美元的豪华公寓和酒店资产组合

MVH 是HIG Acquisitions LLC主要控股股东,该私募基金致力于收购全球的5星级酒店资产
以重新定位；
Matthews Hospitality Group，一家致力于收购豪华物业以改善其经营的基金. Matthews
刚完成其家族慈善基金Matthews family foundation 的募集。
   xiayan-0142
                                     棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 64 of
                                              86



        美国年度企业家 知名地产商




xiayan-0143
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 65 of
                                                  86



           开发商开发的环球奢华酒店

Point Breeze on Nantucket Island




    xiayan-0144
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 66 of
                                                  86



            开发商开发的环球奢华酒店

Four Seasons French Polynesia, Bora Bora




    xiayan-0145
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 67 of
                                                  86



           开发商开发的环球奢华酒店

Hyatt Regency Cartagena Hotel and Residences




    xiayan-0146
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
           Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 68 of
                                                  86



            开发商开发的环球奢华酒店

Delano Hotel Mars de Indias Cartagena/Greg Norman Golf-Delano Luxury
Resort-commence summer 2014 Mexico




    xiayan-0147
                                      棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
             Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 69 of
                                                    86



               开发商开发的环球奢华酒店


Marriott Courtyard Hotel (Chelsea, NY),the newest Courtyard in Manhattan
Just completed




      xiayan-0148
                                        棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 70 of
                                              86



          区域中心和目标就业区




xiayan-0149
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 71 of
                                              86



        投资结构




xiayan-0150
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
              Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 72 of
                                                     86



               就业机会--绿卡保证


                                 l 就业报告由EB-5权威专家Michael Evans编写

                                 l 保守预计新增就业机会为移民局要求的120%

                                 l 施工已于2012年9月开始，主体工程已经结束

                                 l 24%的入住率，即可满足所有EB-5投资者解除I-829

投资明细                                            根据RIMS-II 模型预计新增就业机会数据

投资额                    50万美金                                                                         合计
发行费                    4万美金
                                                建筑                                           688.2   688.2
律师费                    1.5万美金

投资收益                   每年0.25%借款利息              酒店--运营                                       265.5   265.5

投资周期                   5年                                                                    总计      953.7

       xiayan-0151
                                         棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 73 of
                                              86



          就业机会--采用比可行性报告保守的数据计算就业




xiayan-0152
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 74 of
                                              86



        棕榈滩酒店市场

                                                                    棕榈滩郡（含大陆）部分
                                                                    全年入住率最低月份54.3%




xiayan-0153
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 75 of
                                                 86



           棕榈滩酒店市场--岛上仅有的四家同级酒店历史50-80年




   xiayan-0124
平均房价$500-$2000/晚                     棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 76 of
                                                 86



           棕榈滩酒店市场—五星级酒店价格




   xiayan-0155
平均房价$500-$2000/晚                     棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 77 of
                                              86



       施工许可与产权文件




xiayan-0156
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 78 of
                                              86



       GMAX 合同---2014年底前完工




xiayan-0157
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
              Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 79 of
                                                     86



                建筑商 NHCS

专业从事豪华酒店及豪宅市场
                             商业零售项目
                             l Angles Restaurant at The Ritz Carlton
                             l Nick’s New Haven Style Pizzeria and Bar
                             l Sky Salon and Spa
                             l Botega Guillianna Bar & Club
                             l Ann Taylor
                             l Bal Harbour Shops
高端豪宅项目                       l Quizno’s Subs
                             l Starbucks
l Chapel Square Tower,       l Cold Stone Creamery                     Nantucket Inn/Point Breeze Inn
l Strouse Adler,             l CVS

l The Metropolitan,
l Granby Mills,
l 55 Trumbell,
l Chapel Square Mall,
l 27 Jackson Street,
l 901 Main Street                      The Clarion,Hamden, Connecticut Ritz Carlton,Manalapan, Florida

       xiayan-0158
                                         棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
         Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 80 of
                                                86



         移民律师--Bernard Wolfsdorf

连续4年全球排名第一移民律师
                                    l 全球最大的移民律师事务所

                                    l Bernard Wolfsdorf 是美国移民律师协会前主席

                                    l 20年EB-5移民律师从业经验

                                    l 连续4年评为全球最好的移民律师




 Bernard Wolfsdorf




  xiayan-0159
                                    棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 81 of
                                              86



          酒店运营数据预测




                              经营稳定期年利润720万




xiayan-0160
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
        Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 82 of
                                               86



          监管银行：PNC BANK




                        投资金额                          管理费                         律师费

I526被拒                        全退                         全退                          全退



 xiayan-0161
                                   棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 83 of
                                              86



          酒店估值




                                                           权威机构估值
                                                           项目第五年价值
                                                           $137,500,000
                                                           为EB5借款的3.48倍


                                            79个单位的平均价值:
                                            $1,734,177
xiayan-0162
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
         Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 84 of
                                                86



                还款保证




还款资金来源：

l 48%的负债比率，再融资非常便利

l 每年720万的利润

l 会所会籍的销售

  xiayan-0163
                                    棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
       Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 85 of
                                              86



          投资概要


l 投资款50万美金，管理费4万美金，律师费1.5万美金

l 每年投资回报0.25%,投资期5年




xiayan-0164
                                  棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
          Case 9:16-cv-81871-KAM Document 338-11 Entered on FLSD Docket 10/15/2018 Page 86 of
                                                 86



             项目总结

※ 项目首批客户已获得I-526正式批准，审批速度大大加快

※ 美国最富裕的地区，美国四分之一的财富在这里流动，27个10亿级富豪的住所

※ 棕榈滩岛上最后一座获准建设的酒店

※ 美国富人居住和度假胜地，强大的奢华酒店需求

※ 开发商实力雄厚，开发的酒店遍布全球

※ 酒店由全球最佳酒店设计师设计，奢华独特的设计势必吸引全球富豪到此度假

※ 项目已于2012年9月动工并已完成80%，且购买完工保险，无须担心项目不能完工

※ 全球第一移民律师严控把关，确保移民之路安全无忧

※ EB-5权威专家Michael Evans根据RIMS-Ⅱ计算新增就业机会为移民要求的120%

※ 48%的负债比率，再融资非常便利；酒店估值为EB-5资金的3.48倍，保障还款
   xiayan-0165
                                     棕榈滩公馆--棕榈滩奢华酒店改造项目 棕榈滩岛上最后一座获准建设的酒店
